PER curiam:
I
El Ledo. Samuel Martínez Rodríguez fue admitido al ejercicio de la abogacía el 16 de julio de 1998. El 10 de octu-bre de 2014, la Directora del Programa de Educación Jurí-dica Continua (PEJC), en representación de la Junta del PEJC, nos informó que el licenciado Martínez Rodríguez ha-bía incumplido con los requisitos de educación jurídica continua durante el periodo de 1 agosto de 2007 al 31 de julio de 2009.
Según surge del informe presentado por la Directora, el 3 de septiembre de 2009 el PEJC envió al licenciado Martínez Rodríguez un aviso de incumplimiento en donde, entre otras *541cosas, le otorgó sesenta días adicionales para que cumpliera con los requisitos de educación jurídica continua. Transcu-rrido casi dos años de esa notificación, se citó al letrado a una vista informal ante el PEJC. El licenciado Martínez Ro-dríguez no compareció a la vista, por lo que el Oficial Exa-minador recomendó referir el asunto a este Foro. El PEJC notificó esa determinación al licenciado Martínez Rodríguez y le otorgó un término adicional para cumplir con los requi-sitos del programa. El licenciado Martínez Rodríguez tam-poco respondió a esa comunicación. La Directora refirió el asunto a la Junta del PEJC para su consideración.
Luego, la Junta del PEJC nos refirió el asunto. El 20 de octubre de 2014 tomamos conocimiento del informe sobre incumplimiento presentado por la Directora del PEJC y concedimos al licenciado Martínez Rodríguez un término de veinte días para que compareciera y mostrara causa por la cual no debía ser suspendido del ejercicio de la abogacía por incumplir con los requisitos de educación jurídica continua y por no comparecer ante el PEJC cuando se le requirió. Al día de hoy, el licenciado Martínez Rodríguez no ha comparecido, por lo que pasamos a resolver.
II
El Canon 2 del Código de Ética Profesional, 4 LPRA Ap. IX, establece que con el “fin de viabilizar el objetivo de representación legal adecuada para toda persona, el abogado [...] debe realizar esfuerzos para lograr y mantener un alto grado de excelencia y competencia en su profesión a través del estudio y la participación en programas educativos de mejoramiento profesional [...]”. Con ese fin aprobamos el Reglamento de Educación Jurídica Continua de 1998, 4 LPRA Ap. XVII-D, el cual dispone en su Regla 6 que todos los abogados activos tienen que cumplir con al menos veinticuatro horas créditos en cursos acreditados cada dos años. Asimismo, no más tarde de treinta días *542luego de finalizado ese periodo, los abogados tienen el de-ber de presentar un informe a la Junta del PEJC en el que acrediten el cumplimiento con las horas crédito establecidas. Reglamento del Programa de Educación Ju-rídica Continua de 2005, 4 LPRAAp. XVII-E.
Cuando los abogados cumplen tardíamente con los requisitos del PEJC, deben presentar un informe con las razones que justifican el cumplimiento tardío, así como pa-gar una cuota de $50. Regla 30 del Reglamento del Programa de Educación Jurídica Continua, 4 LPRAAp. XYII-E. En casos de incumplimiento, el Director del PEJC tiene el deber de citar a los abogados a una vista informal para que estos expliquen las razones para el incumplimiento. Id., Regla 32. En caso de incomparecencia, la Junta del PEJC debe remitir el asunto ante este Tribunal. Id.
En un sinnúmero de ocasiones hemos disciplinado profesionalmente a abogados que desatienden los requerimientos del PEJC e incumplen con las horas crédito de educación continua requeridas. In re Rivera Trani, 188 DPR 454 (2013). Igualmente, hemos reiterado que desatender nuestros requerimientos acarrea sanciones disciplinarias, incluyendo la suspensión inmediata de la profesión. In re Irizarry Irizarry, 190 DPR 368 (2014). Cuando un abogado no cumple con nuestras órdenes, “demuestr[a] menospreci[o] hacia nuestra autoridad, infringiendo de ese modo, las disposiciones del Canon 9”. Id., pág. 374. De esta forma, “[s]i luego de proveerle un término al abogado para que muestre causa por la cual no debe ser suspendido de la profesión éste incumple con nuestro mandato, procede que el abogado sea sancionado con la suspensión indefinida del ejercicio de la abogacía [...]”. In re Piñeiro Vega, 188 DPR 77, 90 (2013).
*543III
Según surge del expediente, el licenciado Martínez Ro-dríguez incumplió con los requisitos de educación jurídica continua para el periodo comprendido del 1 de agosto de 2007 al 31 de julio de 2009. Al momento, el letrado no ha acreditado el cumplimiento con las veinticuatro horas cré-dito para el periodo notificado, aun habiéndosele concedido amplia oportunidad para hacerlo. Ese incumplimiento está acompañado de una actitud indiferente y en menosprecio a los requerimientos del PEJC y a las órdenes de este Tribunal.
Por todo lo anterior, decretamos la suspensión inme-diata e indefinida del licenciado Martínez Rodríguez del ejercicio de la abogacía. Como consecuencia, se le impone el deber de notificar a todos sus clientes, si alguno, de su in-habilidad para seguir representándolos, devolverles cuales-quiera honorarios recibidos por trabajos no realizados e in-formar oportunamente de su suspensión a los foros judiciales y administrativos. Además, deberá acreditar a este Tribunal el cumplimiento con lo anterior dentro del término de treinta días a partir de la notificación de esta Opinión “per curiam” y Sentencia.

Se dictará sentencia de conformidad.